492 A.2d 267 (1985)
In the Matter of William REBACK and Charles C. Parsons, Members of the Bar of the District of Columbia Court of Appeals.
No. 83-1289.
District of Columbia Court of Appeals.
April 15, 1985.
Before PRYOR, Chief Judge and NEBEKER, MACK, NEWMAN, FERREN, BELSON, TERRY and ROGERS, Associate Judges.

ORDER
PER CURIAM.
On consideration of the petitions of respondents for rehearing and rehearing en banc, it is
ORDERED that the petition for rehearing is denied, and it appearing that the majority of the judges of this Court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that respondents' petition for rehearing en banc is granted and the opinions of January 31, 1985, 487 A.2d 235, are vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the Court sitting en banc as soon as the business of the Court permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before April 29, 1985.